                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



HUGO F. MARQUEZ,                                                    Case No. 6:17-cv-01978-IM

              Petitioner,                                            OPINION AND ORDER

        V.


BRANDON KELLY,

                 Respondent.


IMMERGUT, District Judge.

        Petitioner Hugo F. Marquez ("Marquez"), an inmate at the Oregon State Penitentiary,

brings this habeas corpus proceeding pursuant to 28 U.S.C. § 2254, challenging the legality of

his 2009 state convictions. Respondent urges the Court to deny habeas relief because (1) all but

three of Marquez's claims are procedurally defaulted, and (2) the state court's rejection of the

remaining claims is not objectively unreasonable. For the reasons set forth below, this Court

DENIES Marquez's Habeas Petition (ECF No. 2) as to grounds one and three and holds ground

two in abeyance pending the U.S. Supreme Court's decision in Ramos v. Louisiana, No. 18-

5925.




PAGE 1 - OPINION AND ORDER
                                             BACKGROUND

          On December 15~ 2008, a grand jury returned an indictment charging Marquez with

sexual abuse in the first degree (counts one, three, five, and seven), unlawful sexual penetration

in the first degree (counts four, six, and eight), unlawful sexual penetration in the second degree

(count two), criminal mistreatment in the first degree (count nine), assault in the third degree

(count ten), and rape in the first degree (counts eleven and twelve). Resp't Exs. (ECF No. 30),

Ex. 102. 1 The charges arose out of Marquez's sexual abuse of "TA," the twelve-year-old

daughter of family friends.

I.        The Trial

          Marquez lived with his fiance Aracely Ibarra-Chacon ("Ibarra-Chacon") and her three

children "JA," "DA," and "CA." Resp't Ex. 107 at 182. They were former neighbors and good

friends with TA, her sister "KA," and their mother "Wendy A." Id at 28-29. The children often

played together at Marquez's home and it was common for Marquez to be the only parent

supervising the children. Id. at 29-34, 182-83, 191. TA and KA spent the night "many times." Id.

at 183.

          On November 29, 2008, TA and her family visited Marquez and Ibarra-Chacon. Id. at 35,

154, 183. Marquez and Wendy's fiance played a drinking game and became intoxicated. Id at

36-37, 40-41, 192-93, 199-200. Marquez convinced Wendy to permit TA and KA to spend the

night. Id at 37-38. After Wendy and her fiance left for the evening, Ibarra-Chacon saw Marquez

kiss TA on the lips. Id at 183-85. Later that evening, Ibarra-Chacon saw Marquez sitting next to

TA in the living room rubbing her breast and appearing to move his hand toward a blanket




          1
              The state dismissed counts two, nine, and ten prior to trial. Resp't Exs. 106 at 2-4, 139.

PAGE 2- OPINION AND ORDER
covering her legs. Id at 187-89. Ibarra-Chacon testified that she yelled at Marquez and he stood

up and said "Oh, I'm so stupid for doing that." Id at 190.

       Ibarra-Chacon testified that she telephoned Wendy to come get her girls and Marquez left

in his car. Id at 48-49, 190; Resp't Ex. 108 at 30. When Wendy arrived, she took TA into a back

bedroom and questioned her about what had happened. Resp't Ex. 107 at 41, 49-51. Wendy

testified that TA did not want to talk about it, but when she asked TA how many times this had

happened, she replied "[e]very time I come over." Id. at 41. Wendy called the police and

reported the abuse. Id. _at 35, 42-43. TA was examined at Legacy Emanuel Medical Center that

evening. Resp't Ex. 121 at 6. According to the hospital report, TA told the examining physician

that a friend's father touched her "pee pee" and her "boob." Id TA stated that "her clothes were

on" and she "denied penetration and being touched by anything other than his finger-." Id.

       Portland police officers found Marquez asleep in his car at his workplace. Resp't Ex. 106

at 111-12. Tigard Police Detective Kary Duncan ("Duncan") questioned Marquez at the Tigard

police station. Id at 111-12. Duncan testified that Marquez initially stated that he did not

remember kissing or touching TA, but later admitted to kissing TA, squeezing her breast, and

touching her leg. Id at 121-28, 145-46, 149-50. He denied touching-TA a~ any other time. Id. at

128, 146-47. Duncan testified that Marquez was remorseful and at the conclusion of the

interview he asked her to shoot him in the head. Id at 128-30, 147-49.

       On December 2, 2008, TA was evaluated at Child Abuse Response Evaluation Services

"CARES" by Deborah Munson ("Munson"), a pediatric nurse practitioner, and Kimberly

Goldstien ("Goldstien"), a licensed clinical social worker. Resp't Ex. 106 at 135; Resp't Ex. 107

at 49-50. Munson spoke to Wendy during "intake" and conducted a physical examination of TA.

Resp't Ex. 107 at 50. Munson found no physical signs of sexual abuse. Id at 83. Goldstien



PAGE 3 - OPINION AND ORDER
subsequently interviewed TA. Id at 75. The interview was videotaped and Munson observed the

interview from a separate room through a one-way mirror. Id. 75-76. TA disclosed that Marquez

put his fmgers in her vagina at least five to ten times. Resp't Ex. 121 at 14.

       A few days later, Wendy learned that TA had taken a pregnancy test at school. Resp't Ex.

107 at 43-46. Wendy testified that she questioned TA and, after some urging, she disclosed that

Marquez had sex with her. Id at 45-46, 54-55, 173. Wendy called CARES the next day and

requested that TA undergo a full physical examination. Id. On December 9, 2008, Munson and

Goldstien met with TA for a second time at CARES. TA disclosed that Marquez had sex with

her twice and that she had been worried she might be pregnant. Resp't Ex. 107 at 92-94, Resp't

Ex. 122 at 3-4.

       TA testified at trial about the foregoing incidents. TA testified that Marquez kissed her on

the lips, squeezed her breast, and put his hand on her upper thigh on November 29, 2008. Resp't

Ex. 107 at 155-59. On at least three occasions Marquez put his fmger in her vagina. Id at 160-

64. TA testified that Marquez put his penis in her vagina once in Marquez's bedroom and once in

the boys' bedroom. Id at 164-66. Marquez told her not to tell and she did not disclose the abuse

because she didn't want to lose her friends and she was afraid people would think she was "bad."

Id at 167-68, 179. lbarra-Chacon's sons testified that they saw Marquez take TA into a room by

herself more than once. Resp't Ex. 107 at 138-39, 144-46.

       Marquez testified in his o~ defense. He admitted kissing TA and touching her breast on

No.vember 29, 2008. Resp't Ex. 108 at 17, 19, 23-25. Marquez testified that he was drunk, and he

described the incident as   ~   waking nightmare. Id at 15-17, 25-28. Marquez testified that he

hallucinated seeing a "big, bald white man." Id at 26. He denied touching TA before the




PAGE 4 - OPINION AND ORDER
November incident. Id at 21-23, 36-37. At the conclusion of Marquez's testimony, the defense

rested. Id at 37.

       The jury returned a guilty verdict on all counts. Resp't Ex. 101 at 4, Resp't Ex. 138;

Pet'r's Mem. in Supp. (ECF No. 49), Ex. A. The jury's verdict was unanimous as to the sexual

abuse and sexual penetration charges, and 11-1 on the rape charges. Resp 't Ex_. 108 at 108-09.

The trial judge imposed 75-month sentences on each count of sexual abuse, with ten years of

post-prison supervision minus time served, and 300-month sentences on each count of sexual

penetration and rape, with lifetime post-prison supervision. Resp't Ex. 109 at 35-38; Pet'r's

Mem. in Supp., Ex. A at 2. All sentences were ordered to be served concurrently.

II.    Direct and Collateral Review

       Marquez filed a direct appeal challenging his conviction and sentence. Appellate counsel

filed an opening brief alleging that the trial court's imposition of a 300~month sentence and·

lifetime post-prison supervision violates the Oregon and U.S. Constitutions, and that the trial

court's instruction to the jury that it could find Marquez guilty by a non-unanimous verdict

violates the Sixth and Fourteenth Amendments to the U.S. Constitution. Resp't Ex. 110.

       Marquez filed a pro se supplemental appellate brief alleging that (1) the, trial court's

imposition of lifetime post-prison supervision "minus time served" is an unlawful indeterminate

sentence, (2) the trial court violated his right to confront witnesses by sustai~g the

prosecution's objection to a question posed to Ibarra-Chacon, and (3) the trial court violated his

right to due process by overruling defense counsel's objection to a question posed to Ibarra-

Chacon. Resp't Ex. 111 at 2-6. The Oregon Court of Appeals affirmed without opinion. State v.

Marquez, 245 Or. App . 165 (2011). Marquez sought review by the Oregon Supreme.Court-on the

same grounds. Resp't Ex. 113. The Oregon Supreme Court denied review. 351 Or. 541 (2012).



PAGE 5 - OPINION AND ORDER
        Marquez next sought state post-conviction relief ("PCR") alleging multiple grounds of

ineffective assistance of trial and appellate counsel, including that trial counsel rendered

ineffective assistance of counsel ("IAC") by failing "to object to [the] CARES tape being

accepted into evidence without being able to question the interviewer as a violation of

Petitioner's confrontation rights." Resp 't Ex. 11 7 at 3.

        At the PCR proceeding, Marquez's defense counsel attested that "[o]ne of the theories of

the defense was that the trained questioning by CARES contrasted with the untrained and

unreliable questioning by the victim's mother had tainted the alleged victim's recollection."

Resp't Ex. 145 at 1-2. Additionally, he attested that he raised an objection to the admission of the

CARES tapes within a reasonable time of learning that the prosecution was not calling Goldstien

as a witness and, in any event, he did not believe that Goldstien would have been a favorable

witness. Id. at 2. The PCR court denied relief on the basis that Marquez failed to demonstrate

that he received ineffective assistance of trial or appellate counsel. The PCR court reasoned that

Goldstien's testimony might not have been favorable and, in any event, Marquez failed to

demonstrate by a preponderance of the evidence that counsel's failure to object affected the

outcome of the trial. Resp't Ex. 147 at 14-20.

       Marquez appealed the denial of post-conviction relief. Appellate counsel assigned error

to (1) the PCR court's denial of Marquez's IAC claim based on counsel's failure to timely object

to the admissio_n of the CARES tapes, (2) the PCR court's application of a preponderance of the

evidence standard, and (3) the PCR court's failure to issue a sufficiently detailed decision. Resp't

Ex. 149. Marquez filed a pro se supplemental brief assigning error to PCR counsel's deficient

performance. Resp't Ex. 150 at 4. Marquez argued in the__al_temative that the "PCR court erred_-- -_- ~:-, ~

when it "failed to grant him relief based [on] his claims of ineffective assistance of trial



PAGE 6- OPINION AND ORDER
counsel," and that he "seeks to assert any claims not presented in his opening brief for federal

exhaustion purposes·." Id. at 8 (emphasis added). Marquez al~eged that "[h]e also asserts each of

these claims under the federal constitution to the best of his ability given the limited space

allowed." Id Tpe Oregon Court of Appeals affirmed the denial of post-conviction relief.

Marquez v. Premo, 275 Or. App. 1023 (2015).

       Appellate counsel filed a petition for review in the Oregon Supreme Court seeking

review on the basis that (1) the PCR court's written judgment was not sufficiently detailed as

required by state law, (2) the PCR court erred by applying a pr_eponderance of the evidence

standard, and (3) defense counsel was ineffective by failing to timely object to the admission of

the CARES tapes. Pet'r's Exs. (ECF No. 58), Ex. 2002 at 11-12. Marquez filed a pro se

supplemental petition, seeking review on grounds related to PCR counsel's performance and the

use of a security device at trial. Resp't Ex. 156 at 6-7. The Oregon Supreme Court denied

review. 301 Or. 885 (2017).

       In the instant proceeding, Marquez alleges that (1) he received ineffective assistance of

trial and appellate counsel in multiple particulars, (2) the trial court erred by failing to instruct

the jury that its verdict must be unanimous, and (3) the trial court committed several additional

errors at trial and sentencing that violated his right to due process. Pet'r's Pet. at 19-21.

                                           DISCUSSION

I.     Procedurally Defaulted Claims

       Generally, a state prisoner must exhaust all available state court remedies either on direct

appeal or through collateral proceedings before a federal court may consider granting "habeas

corpus relief. 28 U.S.C. § 2254(b)(l); Dickens v. -Ryarr;·140- F.3d·430~--131T (9th Cir.~2014).,"'.:~-==

"[A] petitioner satisfies the exhaustion requirement by fairly presenting the federal claim 10. the -



PAGE 7 - OPINION AND ORDER
appropriate state courts . . . in the manner required by the state courts, thereby afford[ing] the

state courts a meaningful opportunity to consider allegations of legal error." Casey v. Moore, 386

F.3d 896, 915-16 (9th Cir. 2004) (internal quotation omitted); Baldwin v. Reese, 541 U.S. 27, 29

(2004). A fair presentation requires the petitioner to reference both the specific federal

constitutional guarantee at issue and the facts that support his claim. Dickens, 740 F .3d at 131 7

(quoting Gray v. Netherland, 518 U.S. 152, 162-63 (1996)). The presentation of a federal claim

"for the first and only time in a procedural context in which its merits will not be considered

unless there are special and important reasons" for doing so does not satisfy the exhaustion

requirement. Castille v. Peoples, 489 U.S. 346, 351 (1989); Casey, 386 F.3d at 917.

       A claim that was not, and can no longer be, fairly presented in state court is procedurally

defaulted. O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999); Smith v. Baldwin, 510 F.3d 1127,

1139 (9th Cir. 2007). A state prisoner is barred from raising procedurally defaulted claims in

federal court unless he "can demonstrate cause for the default and actual prejudice as a result of

the alleged violation of federal law or demonstrate that failure to consider the claims will result

in a fundamental miscarriage of justice." Coleman v. Thompson, 501 U.S. 722, 750 (1991);

Smith, 510 F.3d at 1139.

       A.      Ground One, Subparts B through D

       Marquez alleges in ground one, subparts B through D, that the trial court violated his

right to due process by (1) overruling defense counsel's "relevance objection" to a question

posed to Ibarra-Chacon, (2) imposing a sentence of lifetime post-prison supervision "minus time

served," and (3) sustaining the prosecution's "speculation objection" to a question posed to ·

Ibarra-Chacon. Marquez raised those grounds in his pro se-supplemental brief on direct appeal

and in his petition for review. See Resp't Exs. 111 & J 13~ _



PAGE 8 - OPINION AND ORDER
       However, Marquez procedurally defaulted the grounds because he did not preserve them

for appeal by raising them at trial as required by OR. R. APP. P. 5.45(1) (providing that the court

of appeals will not review a claim of error unless it was preserved in the trial court but may in its

discretion consider plain error). Resp't Resp. (ECF No. 28) at 7. He therefore presented ground

one, subparts B through D to the Oregon appellate courts "for the first ·and only time in a

procedural context in which [the] merits [would] not be considered unless there [were] special

and important reasons" for doing so. See Castille, 489 U.S. at 351; see also State v. Nordholm,

293 Or. App. 369, 374 (2018) (holding that plain error review is reserved for rare and

exceptional cases). Marquez does not contend otherwise, nor does he argue that his procedural

default should be excused based on a showing of cause and prejudice or to prevent a fundamental

miscarriage of justice. Accordingly, habeas relief is precluded as to ground one, subparts B

throughD.

       B.      Ground Three, subparts A and C-N, and Ground Four

       In Marquez's third ground for relief, he alleges that trial counsel was constitutionally

ineffective. The ground contains fourteen subparts. In ground four, he alleges ineffective

assistance of appellate counsel with three subparts. Respondent argues that, with the exception of

ground three, subpart B, Marquez procedurally defaulted his available state remedies by failing

to raise the claims on appeal from the denial of PCR relief. Marquez does not contend otherwise.

       This Court agrees that Marquez procedurally defaulted his ineffective assistance of trial

counsel claims, with the exception of ground three, subpart B, by failing to raise them in his

counseled and pro se supplemental petitions for review to the Oregon Supreme Court on appeal

from the denial of post-conviction relief. Because ·the time _for seeking review. by the Oregon

Supreme Court has expired, the claims are procedurally defaulted. Marquez does not contend



PAGE 9 - OPINION AND ORDER
 that his procedural default should be excused based on a showing of cause and prejudice or to

 prevent a fundamental miscarriage of justice. Accordingly, habeas relief is precluded as to

 ground three, subparts A and C-N.

        Marquez also failed to raise his ineffective assistance of appellate counsel claims on

 appeal from the denial of post-conviction relief. Marquez does not argue otherwise, and he has

 not demonstrated that his procedural default should be excused. Accordingly, habeas relief is ·

 precluded as to ground four.

 II.    The Merits

        Pursuant to 28 U.S.C. § 2254(d), a district court shall not grant a petition for writ of

 habeas corpus filed by a state prisoner, with respect to any claim that was adjudicated on the

 merits in state court, unless ·the adjudication resulted in a decision that was contrary to, or

 involved an unreasonable application of, clearly established federal law, or resulted in a decision

 that was based on an unreasonable determination of the facts in light of the evidence presented.

 Harrington v. Richter, 562 U.S. 86, 100 (2011). A state court unreasonably applies clearly

 established federal law under § 2254(d)(l), if its decision is so lacking in justification that there

 is an error well understood and comprehended in existing law beyond any possibility for

 fairmi!}ded disagreement. Id.; Woods v. Sinclair, 764 F.3d 1109, 1121 (9th Cir. 2014).

        "For relief to be available under§ 2254(d)(2), the state court's factual determination must

· have been 'not merely wrong' but 'objectively unreasonable."' Pearce v. Nooth, 743 F. App'x

 804, 806 (9th Cir. 2018) (quoting Hibbler v. Benefetti, 693 _F.3d 1140, 1146 (9th Cir. 2012))

 (emphasis in original). When determining whether a state court's decision is based on an -

 unreasonable determination of the facts, this Court must accord the_-_state _court -:_-decision ·-

 substantial deference. Brumfield-v. Cain, 135 S. Ct. 2269,_2277 (2015). This deference, howeverr~



 PAGE 10- OPINION AND ORDER
  "' does not imply abandonment or abdication of judicial review' and 'does . not by definition

  preclude relief."' Pearce, 743 F. App'x at 806 (quoting Miller-El v. Cockrell, 537 U.S. 322, 340

  (2003)).

         A.      Ineffective Assistance of Counsel (Ground Three, Su_bpart B)

         In Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1987), the Supreme Court held

  that in order to prevail on an IAC claim, a habeas petitioner must prove that counsel's

  performance fell below an objective standard of reasonableness, and there is a reasonable

  probability that, but for counsel's unprofessional errors, the result of the proceeding would have

_ been different. When considering an IAC claim, this Court's scrutiny of counsel's performance

  is highly deferential, and the Court '"must indulge a strong presumption that counsel's conduct

  falls within the wide range of reasonable professional assistance."' Knowles v. Mirzayance, 556

  U.S. 111, 124 (2009) (quoting Strickland, 466 U.S. at 689); Richter, 562 U.S. at 104.

         To satisfy the prejudice prong of Strickland, a petitioner "must demonstrate 'a reasonable

  probability that, but for counsel's unprofessional errors, the result of the proceeding would have

  been different. A reasonable probability is a probability sufficient to undermine confidence in the

  outcome."' Richter, 562 U.S. at 104 (quoting Strickland, 466 U.S. at 694); Hernandez v.

  Chappell, 923 F.3d 544, 551 (9th Cir. 2019). To make this assessment, this Court must "compare

  the evidence that actually was presented to the jury with the evidence that might have been

  presented to the jury had counsel acted differently." Hernandez, 923 F.3d at 551 (internal

  quotations omitted). "[A] verdict or conclusion only weakly supported by the record is more




  PAGE 11 - OPINION AND ORDER
likely to have been affected by errors than one with overwhelming record support." Strickland,

466 U.S. at 696. 2

       Marquez contends that trial counsel was ineffective for failing to timely object to the

admission of the CARES tapes on the ground that the state did not intend to call Goldstien to

testify, "leading to the playing of the tapes for the jury without any opportunity to cross examine

Goldstein [sic] about her interview techniques and the complainant's changing accusations

against Mr. Marquez, all to Mr. Marquez's prejudice." Pet'r's Br. in Supp. (ECF No. 49) at 2.

Marquez argues that TA' s statements concerning the sexual abuse changed over time and that the

opportunity to cross examine Goldstien "would have been of great value." Id at 5.

       According to Marquez, if Goldstien had been called as a witness, she "would have had to

admit familiarity with the CARES' interviewing rules, she would have had to acknowledge that

biased, leading questioning increases the risk that a young sex abuse victim will embellish, and

she would have had to admit that between the first CARES interview (when TA denied any

penetration) and the second CARES interview (when TA claimed Marquez digitally penetrated

and raped her) TA had been subjected to the kind of biased and leading questioning the CARES

interviewing rules were designed to avoid." Pet'r's Supp. Br. (ECF No. 63) at 2. Marquez

concludes that habeas relief is warranted under § 2254(d)(2) because the PCR court's decision is

based on two unreasonable det~rminations of fact:

Ill

Ill

       2
           This Court may address the prejudice prong of Strickland without first deciding if
counsel's performance was deficient because the petitioner must establish both deficient
performance and prejudice to be entitled to habeas relief. Villafuerte v. Stewart, 111 F .3d 616,
630 (9th Cir. 1997); Gentry v. Sinclair, 705 F.3d 884, 889 (9th Cir. 2013) (holding that the
failure to meet either Strickland prong is fatal to a claim and there is no requirement that a court -
address both prongs).

PAGE 12 - OPINION AND ORDER
                         1. The first unreasonable factual determination is the
                implicit acceptance of defense counsel's assertion that he did not
                know that the state didn't intend to call Goldstien when he initially
                failed to object to the introduction of the tapes; and

                        2. While the post-conviction court's ultimate decision is
                that the failure to object didn't prejudice Marquez, that conclusion
                is also an unreasonable determination of the facts, since it rests on
                trial counsel's false premise and is unsupported in the record.

Pet'r's Br. in Supp. at 12-13.3

        The state record reflects that the CARES tapes were admitted into evidence, without

objection, at the conclusion of Detective Duncan's direct testimony. Resp't Ex. 106 at 137.

Defense counsel did not raise an objection to the admission of the tapes until the state expressed

its intent to play the tapes for the jury the following day. Resp't Ex. 107 at 11-12. The trial court

denied defense counsel's belated objection to the evidence as follows:

                        MR. HUSEBY: I -- Your Honor, I would make an
                objection to the CARES tape being -- being played on -- on these
                grounds.

                       THE COURT: Wait a minute, it's already -- it's already
                been received into evidence, hasn't it?

                        MR. BARTON: It has.

                        MR. HUSEBY: It has. Well, okay, I -- I would be
                object[ing] to it being played on the grounds, and I think - and I
                wasn't entirely sure ... who the State was intending on calling, but

        3
            Marquez also argues that the PCR court's decision is contrary to Strickland v.
  Washington, 466 U.S. 668, 687-88, 694 (1987) because the PCR court used a preponderance of
  the evidence standard. Pet'r's Br. in Supp. at 1-4-15. A fair reading of the PCR decision is that the
  court applied a preponderance standard to the underlying facts, not to its application of
 Strickland. See Mariano-Santos v. Blacketter, 266 F. App'x 593, 594 (9th Cir. 2008)
  (distinguishing between a PCR court's application of the preponderance standard to underlying
  facts and its application of Strickland); Bletson v. -Belleque, No. 3:09.;.cv-01057-BR, 2012 WL
· 4324915, *12, n. 1 (D. Or. Sept. 19, 2012) (collecting district court cases rejecting the argument
  that the PCR court applied a preponderance of the evidence standard in its application of
  Strickland).



PAGE 13 - OPINION AND ORDER
              it's my belief that Kimberly, I think it's Goldstein [sic], who is the
              interviewer in this case, I ~ there's probably going to be
              testimony that it's because of this interview, and how well it was
              done, and -- the training that they received, that the jury should
              trust this interview as -- as being reliable.

                       I believe my client has a right to confront that witness,
              Kimberly Goldstein [sic], and -- and without her -- her presence at
              the trial I do not think that the CARES tape, in which she is asking
              questions, and -- and doing· things which I imagine ·Deborah
              Munson [is] going to describe ... are accepta~le . . .. and good for
              interviewing children. Without her presence at the trial I ~ it
              ... violates my client's confrontation right.

                     THE COURT: Okay. And,. Mr. Barton, do you want to
              make a record?

                      MR. BARTON: The evidence has already been received,
              the defense did not object. The State has a right to play evidence
              for the jury that's already been received. It does not violate any
              confrontation rights. I'll lay a foundation that indicates that the
              people at CARES work as a team, that Deborah Munson was
              present when the tape was made, she's appeared also to
              authenticate what was present in the tape, and can certainly do that.

                       And she can talk about the things that have already - and I
              want to refer back to the record our pretrial discussion about
              CARES, and about the - the reasons [why] that we're calling
              Deborah Munson to testify, we already had that discussion before
              the trial.

                       So, I think for all those reasons that I've already mentioned
              earlier, and for what I just mentioned now, certainly we can play
              the CARES tapes, it's already in evidence.

                      THE COURT: Okay. The defendant's motion is denied on
              that issue.

Resp't Ex. 107 at 12-13. At the conclusion of Munson's testimony, defense counsel

unsuccessfully renewed his objection. Id at 150.

       At the state PCR proceeding, defense counsel explained that he did not raise a timely

objection to the CARES tapes because when the tapes were admitted he believed that the ,State -

planned to· call Goldstien as a witness. Resp't Ex. 145 at 2. He also opined that Goldstien's

PAGE 14- OPINION AND ORDER
testimony might not have been helpful to this defense. Id The PCR court denied Marquez's IAC

claim, concluding that Marquez failed to demonstrate that he was prejudiced by counsel's

omission. The PCR court reasoned:

                       I guess the interviewer could have been cross-examined.
               Defense counsel again in the .affidavit he doesn't think that that
               would have been necessarily helpful. In a sense the interviewer
               could have reiterated why they asked certain questions and
               [indicated] the need for non-leading questions and all of that, it
               may have given more credibility. In any case, I'm not convinced
               by a preponderance of the evidence that it affected the outcome.

Resp't Ex. 147 at 14-15.

       This Court agrees with Marquez's assertion that there are multiple references in the state

court record indicating that defense counsel was forewarned (prior to the admission of the

CARES tapes) that the state did not intend to call Goldstien as a witness. See Resp't Ex. 137

(witness list omitting Goldstien as a witness); Resp't Ex. 106 at 27 (omitting Goldstien from the

list of potential witnesses read during voir dire); Resp't Ex. 106 at 91 (prosecution's opening
                                                                                        I




statement omitting Goldstien from list of witnesses the state intends to call). However, this Court

rejects Marquez's assertion that the PCR court "implicitly" accepted Huseby' s attestation to the

contrary. Rather, the PCR court clearly premised its decision on the prejudice prong of

Strickland, i.e., that Marquez did not demonstrate that he suffered prejudice as a result of

counsel's failure to make a timely objection.-

       Similarly, this Court rejects Marquez's assertion that the PCR court's conclusion that he

failed to demonstrate he suffered prejudice "rests on trial counsel's false premise and is

unsupported by the record." On the contrary, there was overwhelming evidence in the state

record to support the PCR court's decision. Although TA's disclosures of the abuse ~o her
                                                                              - -   -        c.,·_a.   -



mother and CARES staff was incremental, her trial testimony was credible and consistent with
                                                                --      -·                                 -

her eventual disclosure of the full scope of the sexual abuse. Defense counsel's cross
PAGE 15 - OPINION AND ORDER
examination of Wendy~ in an attempt to prove that she tainted TA's recollection, was not

compelling when contrasted with (1) Wendy's description of her daughter's distress when Ibarra-

Chacon witnessed the abuse, and (2) the fact that TA's final disclosure was prompt by the·

discovery that she had obtained a pregnancy test. Additionally, the prosecution proved that

Marquez had the opportunity to abuse TA during the children's many playdates and sleepovers,

and Ibarra-Chacon' s sons testified they saw him go into a room_ alone with TA on at least two

occasions.

       Further, Marquez's description of his hallucination during the sexual abuse was

unsupported by any psychological testimony to lend it credence. His testimony that he was drunk

was contradicted by Detective Duncan's testimony that he did not seem impaired when she

interviewed him. A reasonable juror could conclude that Marquez's grave remorse and his

request that Duncan "put a bullet in his head" is indicative of his guilt. At bottom, Marquez's

assertion that he suffered prejudice is premised on double speculation, i.e., that there is a

reasonable probability that a timely objection ·based on confrontation grounds would have been

granted, and that Goldstien' s testimony would have been helpful to the defense and resulted in a

different outcome. See Lopez v. Ryan, 678 F.3d 1131, 1138 (9th Cir. 2012) (rejecting petitioner's

argument as a "double layer of hypothetical speculation").

       Based on the foregoing, this Court concludes that Marquez has failed to demonstrate that

the state court's rejection of his IAC claim is contrary to, or an unreasonable application of

clearly established federal law, or that it is based on an unreasonable determination of the facts

based on the evidence presented. See 28 U.S.C. § 2254(d)(l) & (2). The Court therefore denies

habeas relief on ground three, subpart B.

Ill



PAGE 16- OPINION AND ORDER
       B.      Constitutionality of Sentence (Ground One, Subpart A)

       Pursuant to OR. R.Ev. STAT.§ 137.700(2)(b)(D) and (F), a court must impose a mandatory

determinate 300-month sentence for the crimes of rape in the first degree and sexual penetration

in the first degree. Marquez argues that "[t]he penalty mandated by ORS 137.700(2)(b)(D) and

(F) when applied to first-time offenders is disproportionate to the offenses of . . . rape and

unlawful sexual penetration of a child under 12 years of age." Pefr's Br. in Supp: at 8. In support

of his argument, Marquez notes that the 300-month ·sentence exceeds the sentences specified in

Oregon for manslaughter in the first degree, attempted aggravated murder, and conspiracy or

solicitation to commit aggravated murder. Id. at 9. ·

       A sentence for a term of years that is grossly disproportionate to the crime violates the

Eighth Amendment. Lockyer v. Andrade, 538 U.S. 63, 72 (2003). The Supreme Court has

recognized that the precise contours of the "gross disproportionality principle" are "unclear,

[and] applicable only in the 'exceedingly rare' and 'extreme' case." Lockyer, 538 U.S. at 73, 77;

Graham v. Florida, 560 U.S. 48, 60 (2010). When determining whether a sentence is grossly

disproportionate, this Court considers the gravity of the offense and the severity of the sentence.

Graham, 560 U.S. at 60; Taylor v. Myles, 747 F. App'x 601, 601 (9th Cir. 2019); see Dixie v.

Harrington, 756 F. App'x 750, 751 (9th Cir. 2019) (explaining that a habeas court need not

"perform intra-jurisdictional and inter-jurisdictional" comparison analyses of sentences absent an

inference of gross disproportionality) ..

       Marquez was convicted of raping TA on two occasions. when she was under the age of

twelve and three instances of sexual penetration in the first degree. Marquez? s crimes were

committed against a young and vulnerable victim trust in his care. Based on the -gravity of

Marquez's conduct (taking into account that he is a first-time offender), he has not made a



PAGE 17 - OPINION AND ORDER
threshold showing of disproportionality. This Court rejects Marquez's assertion that his 300-

month sentence is the functional equivalent of a death sentence. See Coker v. Georgia, 433 U.S.

584, 592 (1977) (holding that death sentence for the rape of an adult woman violates the Eighth

Amendment). Accordingly, the state court's rejection of his Eighth Amendment claim is neither

contrary to, nor art unreasonable application, of clearly established federal law. 4

        C.      Non-Unanimous Verdict (Ground Two)

        In his second ground for relief, Marquez alleges that the trial judge's refusal to instruct

the jury that it must return a unanimous verdict violated his right to proof beyond a reasonable

doubt guaranteed by the Sixth and Fourteenth Amendments.· Marquez argues that this Court

should order a new trial or, in the alternative stay consideration of this ground pending the U.S.

Supreme Court's decision in Ramos v. Louisiana, No. 18-5925. This Court grants Marquez's

request to stay consideration of this ground pending the Supreme Court's decision in Ramos.

                                          CONCLUSION

        Based on the foregoing, this Court DENIES Marquez's Habeas Petition (ECF No. 2) as to

grounds one and three, with prejudice. Ground two is held in abeyance pending the Supreme

Court's decision in Ramos. Marquez shall advise the Court when the Supreme Court issues its


        4
            Judges of this Court have rejected similar claims that a 300-month sentence for the first
 degree rape or sodomy of a child violates the Eighth Amendment. See Galindo v. Cain, No. 2: 17-
 cv-00105-MO, 2019 WL 2746722, at *6 (D. Or. July 1, 2019) (holding that 300-month sentence
 for -first degree sodomy of a four-year-old girl did not violate clearly established federal law),
 appeal docketed, No. 19-35560 (9th Cir. July 2, 2019); Spradlin v. Nooth, No. 2:15-cv-00118-
 SU, 2017 WL 2532229, at *7 (D. Or. Mar. 6, 2017) (holding that 300-month sentence for the
 first degree rape and sodomy of eight-year-old girl does not violate clearly established federal
 law), report and recommendation adopted, 2017 WL 2531942 (June 8, 2017); Seaton v. Nooth,
 No. 2:14-CV-00183-ST, 2015 WL 7731428, at *6-7 (D. Or. Sept. 30, 2015) (holding that 300-
 month sentence for the rape and sexual assault of a twelve-year-old girl did not violate clearly
 established federal law), report and recommendation adopted, 2015 WL 7722406 (D. Or. Nov.
_30, 2015).



PAGE 18 - OPINION AND ORDER
decision. Marquez's request for an evidentiary hearing is DENIED because the record in this

case is sufficiently developed to resolve the issues before the Court.

       IT IS SO ORDERED.

       DATED this 0 a y of March, 2020.


                                                   ~!Y?--
                                                      KARIN J. iMtfuRGUT
                                                      United States District Judge




PAGE 19- OPINION.AND ORDER
